Dissenting Opinion by
Judge Mencer :
I respectfully dissent. This dissent is premised on the correctness of footnote 11 of the majority opinion which reads as follows: “We do not express an opinion here as to whether or not a provision of a *160collective bargaining agreement which provided for payment to teachers for accumulated sick leave would be valid. ’ ’
Therefore, it will be unnecessary to address that question here, but, if perchance the majority’s opinion is viewed as supporting the legality of paying teachers for unused sick leave, it should be noted that I do not subscribe to such a conclusion.
The majority states: “[W]e are concerned here with the validity, not of a sick leave allowance, but with a retirement allowance which merely happens to be computed on the basis of accumulated sick leave.” Since the majority’s holding is pinpointed to the designation of Article X(C) of the collective bargaining agreement as a retirement allowance, I will so regard it for the purpose of this dissent, but, as I read that provision, it appears to me to be more accurately designed as severance pay. It provides for a lump-sum payment “as additional compensation payable at the time of retirement.” While this payment is captioned in the agreement as “Retirement Allowance,” we might take note as we did in United States Steel Corp. v. Unemployment Compensation Board of Review, 10 Pa. Commonwealth Ct. 553, 312 A.2d 460 (1973), that labels used are in no way controlling.
The issue dealt with by the majority is whether a retirement allowance is a bargainable term or condition of employment as to which the school district has the duty, under Section 701 of the Public Employe Relations Act (PERA),1 to bargain collectively with its employees. The majority, relying on language in Pennsylvania Labor Relations Board v. State College Area School District, 9 Pa. Commonwealth Ct. 229, 306 A.2d 404 (1973), rev’d on other grounds, 461 Pa. *161494, 337 A.2d 262 (1975), concluded that it “must hold that the school district had the authority here to agree to the provision of the collective bargaining agreement here in. question. ”'
An examination of our opinion in that case will indicate that the language relied upon to decide the instant case was found in that portion of the opinion in which we were endeavoring to analyze and reconcile Sections 701 and 702 of PERA, and the reference to retirement benefits was in the way of attempting to illustrate or perhaps speculate as to the kind of items that the Legislature contemplated being encompassed by Section 701 of PERA. Now that' the specific question of the legality of bargaining collectively as to retirement benefits has been presented to this Court, we may need to concede that the reference by this writer to retirement benefits, as set forth in' footnote 8 of the majority opinion here, was more unfortunate than controlling.
As I view the narrow issue before us, the key’ to its resolution is Section 703 of PERA, 43 P.S. §1101.703, which provides:
The parties to the collective bargaining process shall not effect or implement a provision in a collective bargaining agreement if the implementation of that provision would be in violation of, or inconsistent with, or in conflict with- any statute or statutes enacted by the General Assembly of the Commonwealth of Pennsylvania or the provisions of municipal home rule charters. (Emphasis supplied.)
With what statute is Article X(C) of the agreement in question here inconsistent or in conflict? I would suggest the answer to be the Public School Employees’ Retirement Code (Code), Act of October 2, 1975, P.L. 298, 24 Pa.C.S. §§8101-8534. Even a *162cursory examination of this Code discloses its all-inclusive nature in dealing with retirement benefits for school employees. It makes membership mandatory for all school employees except any officer or employee of the Department of Education, State-owned educational institutions, community colleges, area vocational-technical schools, technical institutes, or the Pennsylvania State University and who is a member of the State Employees’ Retirement System or a member of another program approved by the employer and any school employee who is employed on a per diem or hourly basis for less than 80 full-day sessions or 500 hours in any fiscal year. Optional membership is provided for any officer or employee of a governmental entity who subsequent to December 22, 1965 and prior to July 1, 1975 administers, supervises, or teaches classes financed wholly or in part by the Federal Government so long as he continues in such service.
The Code provides in detail for contributions, benefits, administration, eligibility credits, funding and supervision. It appears plain for all to see that the Legislature intended by the comprehensive provisions of the Code to preempt from the local school districts the subject of retirement benefits as it pertains to school employees. Yet our decision today not only permits school districts to bargain collectively on this subject but holds that those districts have the duty to so bargain with school employees.
The result will be that when a teacher in this Commonwealth retires he will receive a life annuity attributable to his credited service in accord with the provisions of the Code which will be equal to that paid all other retiring school employees with the same work history and, in addition, will receive a lump-sum retirement allowance which will vary from school district to school district, the size of which will *163be determined by the bargaining skills and negotiating pressures which his union has exerted and its representatives have exhibited.
Here the retirement allowance is computed on the basis of accumulated sick leave, but, if today’s holding is correct, then retirement allowances measured in terms of a dollar figure will logically follow and be legally permissible. Can it be that teachers, through the collective bargaining process, will be able to receive $5,000 or $10,000 or $25,000 at the time of their retirement, in addition to the retirement benefits to which they are entitled under the Code? Who will pay these agreed-upon retirement allowances? Will it be only local taxation effort or will it be in part reimbursed by state school subsidies and, if the latter, did the Legislature so intend when it wrote Section 701 of PERA?
If this holding would be applicable, as it would seem to be, to all state employees, not just school employees, one would have to conclude that the Legislature intended to provide a second retirement system to result from collective bargaining under PERA to supplement benefits due employees under State retirement programs; I cannot so conclude.
Therefore, I would hold that the retirement-allowance provision in question is inconsistent with and in conflict with the Public School Employees’ Retirement Code and must be unenforceable as in derogation of Section 703 of the Public' Employe Rólations Act.
Judge Kramer joins in this dissent.

 Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §1101.701.